Title: To James Madison from the Officers of the Second Regiment of Virginia Militia, 2 June 1812 (Abstract)
From: Officers of the Second Regiment of Virginia Militia
To: Madison, James


2 June 1812, Drummondtown. “Beleiving that in a short time we shall be engaged in a War, with the most potent maritime nation on the Earth, we have presumed to trespass on the time of your excellency by addressing to you a few remarks relative to the peculiar situation in which we stand. It might seem superfluous in us to trouble you on a subject which comes within the province of your duty for the defence of the United States, yet were we not, under existing circumstances, humbly to call the attention of your Excellency to our peculiar situation, we should consider ourselves wanting in that duty which we owe to our Country, to our Wives, and to our children.
“We will not pretend to scrutinize the conduct of the American Government and to inquire whether every measure has been the most prudent that could have been adopted: The Crisis has arrived and it behoves every citizen of the United States as he values the liberty and independence of his Country, to rally round her standard and offer up his life and his fortune as willing sacrifices on the altar of her liberty. Should our anticipations of War be realised we humbly presume we shall not be wanting in that duty we owe to the Country which gave us birth and sustenance.
“While we thus profess our willingness to support the constituted authorities in whatever measures they may constitutionally adopt to avenge our violated rights, we cannot be unmindfull of our own situation. When your Excellency shall be considering what portions of the Union imperiously call for the protection of the General Government, we beg your excellency for a few moments to cast your eye over the map of Virginia and view the situation of the Eastern Shore. We are accessible from the Atlantick and the Chessapeak and our Country has a number of excellent harbours which would serve as safe retreats for the Privateers and Picaroons of the enemy, and would subject us to extensive depredations from plundering parties unless we were in a situation to repel them. From the rest of our native state we are separated by a large and a navigable Bay, which would probably be possessed by the enemy, so that we could not procure any assistance to prevent sudden invasions. To the force therefore which may be on the peninsula we must look for protection. The history of the American Revolution prov[e]s that our ideas are not visionary. At that time our situation was considered so perilous that two companies of regulars were stationed on the Eastern Shore for its protection.
“In addition to the danger to be apprehended from foreign enemies, we have in the bosom of our country and [sic] enemy, more ferocious, more implacable and more dangerous than any we can expect from the other side of the Atlantick. In the County of Northampton the number of blacks considerably exceeds the number of whites, and in the County of Accomack, although the proportion of blacks is not so great, yet there is a sufficiency to expose us to continual dangers. Our enemy will no doubt use every exertion to place arms in the hands of the negroes and render them still more formidable.
“We therefore humbly solicit your excellency that the Militia which has recently been drafted in the Counties of Accomack & Northampton as a part of the 100,000 required by an Act of Congress may be permitted to remain on the Eastern Shore for its defence.”
